Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 1 of 11




            EXHIBIT 3
         Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 2 of 11




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  )
 MARCO CONTRACTORS, INC.                          )
                                                  )
                        Plaintiff,                )           No. 2:20-cv-237
                                                  )
 vs.                                              )           Judge J. Nicholas Ranjan
                                                  )
 CITIZENS FINANCIAL GROUP, INC.,                  )
 d/b/a CITIZENS BANK,                             )
                                                  )
                        Defendant.                )

       CITIZENS FINANCIAL GROUP, INC.’S OBJECTIONS AND RESPONSES TO
                PLAINTIFF’S SECOND SET OF INTERROGATORIES

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Citizens

Financial Group, Inc. (“Citizens”), by and through its counsel, serves its Objections and Responses

to the Second Set of Interrogatories (the “Interrogatories”) of Marco Contractors, Inc. (“Plaintiff”

or “Marco”).

                                     GENERAL OBJECTIONS

        Citizens asserts the following General Objections to Plaintiff’s Interrogatories, including

the “Definitions” and “General Provisions and Instructions” sections:

        1.     The following Objections and Responses are based upon the facts, documents, and

information presently known and reasonably available to Citizens. Discovery, investigation, and

analysis are ongoing and may disclose the existence of additional facts, add meaning to known

facts, and establish entirely new factual conclusions or legal contentions, or possibly lead to

additions, variations, or changes to these Objections and Responses. Citizens expressly reserves

the right to amend and/or supplement these Objections and Responses as this case proceeds.

        2.     Citizens generally objects to the Interrogatories to the extent that they suggest,

require, or purport to impose upon Citizens any burdens, responsibilities or obligations beyond
          Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 3 of 11




those set forth by the Federal Rules of Civil Procedure or by the Local Rules of the United States

District Court for the Western District of Pennsylvania, or to the extent that Plaintiff’s

Interrogatories are inconsistent with, conflict with, or exceed the scope of what is permitted or

required by those rules. Citizens will respond in accordance with any applicable federal and local

rules.

         3.    Citizens objects to the Interrogatories to the extent that they seek information

protected from disclosure by the attorney-client privilege, the attorney work-product doctrine,

and/or any other applicable legal privilege or protection.        In providing responses to the

Interrogatories, Citizens does not intend to waive any applicable privileges or rights of non-

disclosure.

         4.    Citizens objects to the Interrogatories to the extent that they seek confidential

business, proprietary, or trade secret information or private, personal, and/or confidential

information.   Citizens will provide such confidential business, proprietary, or trade secret

information or private, personal, and/or confidential information pursuant to the terms of the

protective order entered in this action at Doc. No. 26 (the “Protective Order”).

         5.    Citizens objects to Definition Nos. 8, 9, and 26, to the extent that they

mischaracterize and/or do not accurately describe the identified requirements of the USA Patriot

Act and to the extent that those Definitions suggest inappropriately said requirements are

applicable to the events alleged in the Complaint.

         6.    Citizens objects to Definition No. 15 as overly broad and unduly burdensome

because it includes types of documents that are beyond the scope of that required by the Federal

Rules of Civil Procedure and/or the Local Rules of the U.S. District Court for the Western District

of Pennsylvania.




                                               -2-
        Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 4 of 11




       7.       Citizens objects to Definition Nos. 20 and 21 to the extent that they mischaracterize

or do not accurately describe the identified services and to the extent that the Definition implies

inappropriately that the services encompassed by said Definitions are applicable to the events

alleged in the Complaint.

       8.       Citizens objects to Definition No. 42 to the extent that it mischaracterizes and/or

does not accurately describe the USA Patriot Act and to the extent that the Definition suggests

inappropriately that the Patriot Act is applicable to the events alleged in the Complaint.

       9.       Citizens objects to Definition No. 36 and Instruction No. 1 because they require

Citizens to provide information that is not within its possession, custody, or control. By way of

further response, the Instructions to provide information “available to you from any source” and

to “describe in detail the efforts . . . made to locate or obtain the information” that is not within

Citizens’ possession, custody, or control are contrary to the requirements of the Federal Rules of

Civil Procedure and/or the Local Rules of the U.S. District Court for the Western District of

Pennsylvania.

       10.      Citizens objects to Instruction No. 3 to the extent that it purports to require the

compilation of documents in a manner other than which they are stored in the ordinary course of

business and/or to the extent that it requires Citizens to produce documents that are not relevant

and/or not responsive to Plaintiff’s discovery requests.

       11.      Citizens objects to Instruction No. 4 to the extent that it imposes requirements

beyond those set forth in the Federal Rules of Civil Procedure and/or the Local Rules of the U.S.

District Court for the Western District of Pennsylvania.

       12.      The restatement or rephrasing of any of the above General Objections within any

of the below Responses shall not waive or in any way limit the scope of these General Objections.




                                                -3-
        Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 5 of 11




Citizens’ failure to repeat any General Objection in the below Responses shall in no way be

deemed a waiver or limitation of that General Objection.

       Without any limitation of the foregoing, and subject thereto, Citizens sets forth the

following Specific Objections and Responses to Plaintiff’s Interrogatories:


                        SPECIFIC OBJECTIONS AND RESPONSES

       1.      For each contract/agreement cited by Citizens Bank as a “Controlling Agreement”

in its Answer, Affirmative Defenses, and Counterclaim, including: (1) the Agreement for Cash

Management Services and Service Order (“ACMS”), (2) the Cash Management Master Agreement

(“CMMA”), (3) the Money Manager GPS Service Request (the “Service Request”), (4) the

Business Deposit Account Agreement (“BDAA”), (5) the Business Signature Cards, (6) the

General Deposit Resolution for Single Stockholder Corporations (“Business Resolution”), (7) the

Cash Management Terms & Conditions (“Terms”), (8) the 2015 Modification Agreement to a

Revolving Demand Note, and (9) the 2017 Modification Agreement to a Revolving Demand Note,

please Identify:

               a.     The reason for the contract/agreement, and/or the event which triggered

       Citizens Bank to request Marco to enter into said contract/agreement;

               b.     Did Citizens Bank utilize any form generating software, such as MediciTM

       loan documentation software, for the contract/agreement? If so, please identify that

       software and please provide a copy of the standard form document and identify any specific

       provision(s) which differ from the standard form document;

               c.     The manner in which the contract/agreement was provided by Citizens

       Bank to Marco for review and signature;




                                              -4-
        Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 6 of 11




               d.     The date the contract/agreement was sent by Citizens Bank to Marco for

       review and signature;

               e.     The manner in which the signature of Marco and/or its duly authorized

       representative(s) was witnessed (i.e., signed in person and witnessed by Citizens Bank

       representative(s), signed before witnesses other than Citizens Bank representatives,

       notarized signature, signed in private, etc.);

               f.     Identify the representative(s) of Citizens Bank who witnessed the signature

       of Marco and/or its duly authorized representative(s);

               g.     The manner in which the signed document was returned to Citizens Bank;

       and

               h.     The date on which the signed document was returned to Citizens Bank.

       ANSWER: In addition to its General Objections, which are incorporated herein by

reference, Citizens objects to this Interrogatory as impermissibly compound and because it exceeds

the limit for interrogatories. Citizens also objects to the extent that it is based on an improper

premise, including that Citizens Bank was required to “witness” the signatures on the Agreement

for Cash Management Services and Service Order (“ACMS”), the Cash Management Master

Agreement (“CMMA”), the Money Manager GPS Service Request (the “Service Request”), the

Business Deposit Account Agreement (“BDAA”), the Business Signature Cards, the General

Deposit Resolution for Single Stockholder Corporations (“Business Resolution”), the Cash

Management Terms & Conditions (“Terms”), the 2015 Modification Agreement to a Revolving

Demand Note, and the 2017 Modification Agreement to a Revolving Demand Note. To the

contrary, the ACMS and the corresponding CMMA, which Marco entered into with Citizens

provided that: (a) “Citizens shall be entitled to rely upon the accuracy of all information and




                                                -5-
        Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 7 of 11




authorizations received from [Marco] or an Authorized Representative and the authenticity of any

signatures purporting to be of [Marco] or an Authorized Representative;” and (b) “Citizens shall

be entitled to rely on any notice or other writing believed by it in good faith to be genuine and

correct and to have been signed by the individual purporting to have signed such notice or other

writing.” Dkt. 44 at ¶¶ 8-10. Additionally, the BDAA governing Marco’s deposit relationship

with Citizens provided that Citizens “may conclusively rely upon written instructions from any of

your officers” and that Citizens is “authorized to follow the directions of a person having actual,

implied or apparent authority to act on [Marco’s] behalf[.]” Id. at ¶¶ 15-18. Citizens also objects

to the extent that the information requested in this Interrogatory is within Marco’s possession,

custody, or control.

       Subject to and without waiving the foregoing objections, Citizens refers Marco to the

documents that Citizens has already produced in this action and provides the following additional

information:

               1.      The ACMS was entered as a result of Marco’s request to enroll in Cash

       Management Services with Citizens. The ACMS was based on a standard template, was

       provided to Marco in February 2007, and was executed by Martin Smith on February 20,

       2007. Upon information and belief, any and all signatures on the ACMS are authentic.

               2.      The CMMA was entered as a result of Marco’s request to enroll in Cash

       Management Services with Citizens. The CMMA was based on a standard template and

       provided to Marco and executed by Martin Smith in or around February 2007. Upon

       information and belief, any and all signatures on the CMMA are authentic.

               3.      The Service Request was entered as a result of Marco’s request to enroll in

       Money Manager GPS services with Citizens. The Service Request was based on a standard




                                               -6-
 Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 8 of 11




template, was provided to Marco in January 2007, and was executed by Martin Smith on

or about January 17, 2007. Upon information and belief, any and all signatures on the

Service Request are authentic.

       4.      Although Marco fails to specify which BDAA is the subject of this

Interrogatory, any BDAA provided to Marco was provided as a result of Marco’s opening

and/or maintenance of business deposit account(s) with Citizens. BDAAs are standard

forms provided and/or made available to business deposit account customers.

       5.      Although Marco fails to specify which Business Signature Cards are the

subject of this Interrogatory, any Business Signature Cards were provided as a result of

Marco’s opening and/or maintenance of business deposit account(s) with Citizens.

Business Signature Cards are standard forms executed by business deposit account

customers. As admitted in Marco’s responses to Citizens’ requests for admission, any and

all signatures on the Business Signature Cards are authentic, and the date that the Business

Signature Cards were executed is reflected on same.

       6.      The Business Resolution provided to Marco in 2014 is based on a standard

template and was provided as part of Marco’s maintenance of business deposit accounts

with Citizens. Citizens provided the Business Resolution form to Marco in or around

September 2014, and Marco executed and returned the same on or around September 19,

2014. As admitted in Marco’s responses to Citizens’ requests for admission, any and all

signatures on the Business Signature Cards are authentic.

       7.      Although Marco fails to specify which iteration of the Terms is the subject

of this Interrogatory, any Terms provided to Marco were provided as a result of Marco’s

enrollment of cash management services provided to Marco by Citizens. The Terms are




                                        -7-
        Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 9 of 11




       standard forms provided and/or made available to business deposit account customers who

       enroll in cash management services.

              8.     The 2015 Modification Agreement to a Revolving Demand Note was

       entered into by the parties to memorialize an agreement between Marco and Citizens

       regarding Marco’s financial reporting requirements with respect to the Revolving Demand

       Note dated July 24, 2009. This Modification Agreement was based on a standard template

       agreement and was signed by Martin Smith on or about July 10, 2015. James Nealon

       personally obtained the executed document from Marco’s headquarters. See CFG_09888;

       CFG_10552-23.

              9.     The 2017 Modification Agreement to a Revolving Demand Note was

       entered into by the parties to memorialize an agreement between Marco and Citizens

       regarding Marco’s financial reporting requirements with respect to the Revolving Demand

       Note dated July 24, 2009. This Modification Agreement was based on a standard template

       agreement and was signed by Martin Smith on or about June 16, 2017. Kolby Baker

       personally picked this document up from Marco’s headquarters. See CFG_08929-33;

       CFG_09493.



Dated: February 25, 2021

                                              /s/ Justin J. Kontul
                                              Perry A. Napolitano
                                              PA I.D. No. 56789
                                              Justin J. Kontul
                                              PA I.D. No. 206026
                                              Reed Smith LLP
                                              225 Fifth Avenue
                                              Pittsburgh, Pennsylvania 15222

                                              Counsel for Citizens Financial Group, Inc.



                                             -8-
Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 10 of 11
        Case 2:20-cv-00237-NR Document 66-3 Filed 03/25/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

electronically on all counsel of record on this 25th day of February 2021.




                                             /s/ Justin J. Kontul
                                             Counsel for Citizens Financial Group, Inc.
